766 N.W.2d 808 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Labeed Sami NOURI, Defendant-Appellee.
Docket Nos. 138479. COA No. 290178.
Supreme Court of Michigan.
April 10, 2009.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the March 13, 2009 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.
MARILYN J. KELLY, C.J., would deny leave to appeal.